In Mandamus and Prohibition. An alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prae.R. 12.05:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within 10 days after the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after the filing of respondent’s brief.
Pfeifer and O’Donnell, JJ., dissent and would dismiss the cause.
Kennedy, J., not participating.